[Cite as State v. Hudson, 2011-Ohio-6424.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                )
                                              )   CASE NO. 10 MA 157
        PLAINTIFF-APPELLEE,                   )
                                              )
        - VS -                                )         OPINION
                                              )
JESSIE HUDSON,                                )
                                              )
        DEFENDANT                             )
                                              )
IN RE:                                        )
CONTEMPT OF ATTORNEY                          )
BRIAN TARESHAWTY,                             )
                                              )
        APPELLANT.                            )

CHARACTER OF PROCEEDINGS:                         Criminal Appeal from Youngstown
                                                  Municipal Court,
                                                  Case No. 10 TRD 1930.

JUDGMENT:                                         Affirmed.

APPEARANCES:
For Plaintiff-Appellee:                           Attorney Anthony Farris
                                                  Law Director
                                                  Attorney Dana Lantz
                                                  Assistant Law Director
                                                  26 S. Phelps Street
                                                  Youngstown, OH 44503

For Appellant:                                    Attorney Louis DeFabio
                                                  4822 Market Street, Suite 220
                                                  Youngstown, OH 44512

                                                  Attorney J. Gerald Ingram
                                                  7330 Market Street
                                                  Youngstown, OH 44512
JUDGES:
Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Joseph J. Vukovich
Dated: December 9, 2011
[Cite as State v. Hudson, 2011-Ohio-6424.]
DeGenaro, J.
        {¶1}    This timely appeal comes for consideration upon the record in the trial court
and the parties' briefs. Appellant, Attorney Brian Tareshawty, appeals the decision of the
Youngstown Municipal Court finding him in direct contempt of court and fining him $250.
Tareshawty contends that the trial court erred in finding him guilty of direct contempt.
Second, he asserts that the trial court failed to set forth a complete statement of the
factual basis for the contempt finding in its journal entry. Third, he contends that he was
denied due process because the court imposed a summary sanction without an
evidentiary hearing before an impartial judge. Finally, he argues that the fine of $250 was
excessive and an abuse of discretion.
        {¶2}    Upon review, all of Tareshawty's arguments are meritless. The trial court
did not abuse its discretion in finding him in direct contempt for disrupting the court twice
despite a warning to stop. Further, the journal entry contains a sufficient factual basis for
the contempt finding. A summary sanction was appropriate here because Tareshawty
continued to disrupt the court notwithstanding an admonishment to stop. Moreover, the
trial judge's comments do not show such a high degree of animosity towards Tareshawty
that the judgment should be reversed. Finally, the $250 fine was not an abuse of
discretion. Accordingly, the judgment of the trial court is affirmed.
                                  Facts and Procedural History
        {¶3}    On September 2, 2010, Attorney Tareshawty appeared in the Youngstown
Municipal Court before the Honorable Robert A. Douglas, Jr. to represent Jessie L.
Hudson in a misdemeanor sentencing hearing in Case No. 10TRD1930. Before the
sentencing hearing began, the following exchange took place between Judge Douglas
and Tareshawty:
        {¶4}    "THE COURT: Counsel, this is the second time I have had to say something
to you and this is because of this conversation you got going on across the court here and
I don't appreciate it at all.
        {¶5}    "MR. TARESHAWTY: I apologize.
        {¶6}    "THE COURT: No. But you keep doing it. I have had to admonish you in
my court regularly. You are very contemptuous of this Court. I find you in direct contempt
                                                                                            -2-

of this Court. I have tried to be patient with you and ask you to not do it but you continue
to do it.
        {¶7}   "MR. TARESHAWTY: I apologize, Your Honor.
        {¶8}   **
        {¶9}   "MR. TARESHAWTY: Yes, Your Honor. Like I said, I didn't realize I was
bothering you.
        {¶10} "THE COURT: Because you are contemptuous of this Court. You disrupt
this Court when you come in here regularly.
        {¶11} "MR TARESHAWTY: I don't know what you mean, Your Honor. I was sitting
fairly patiently.
        {¶12} "THE COURT: I will tell you what I mean.
        {¶13} "MR TARESHAWTY: Very well.
        {¶14} "THE COURT: About ten minutes ago you are standing there, standing
talking to one of the prisoners.
        {¶15} "MR TARESHAWTY: That's my client.
        {¶16} * *
        {¶17} "THE COURT: I had to ask you to stop, is that correct, before I had to ask
you to stop?
        {¶18} "MR TARESHAWTY: Yes, Your Honor.
        {¶19} "THE COURT: Now, this second time you are talking across the hall to an
attorney over here, big grin on your face like this is not a court of law, totally disrespectful.
I am trying to conduct the business of the Court. That was the second time. So I find
you in direct contempt of this Court. You are disrupting me from carrying out the Court's
business.
        {¶20} "MR. TARESHAWTY: Your Honor, I only said hello to Miss Hanni. I didn't
say a word to her. I just waved to her. I hadn't seen her for a while. That's the only thing
I actually did. And, again, if I disrupted the Court, I apologize.
        {¶21} "THE COURT: You have done this continually over the years.                    You
apologized after that other incident too when you called me a derogatory name. You
                                                                                       -3-

apologized then too, didn't you, and this still goes on.
       {¶22} "MR TARESHAWTY: That was a grievance which was dismissed, Your
Honor. For the record, I never called anybody anything. I never used a derogatory word
to you, Your Honor. I have complete respect for you.
       {¶23} "THE COURT: I am confining this to what I just saw in this court before my
eyes at this time. My only comment about those previous incidents was that you
apologized before but you continue to disrespect this Court.
       {¶24} "MR TARESHAWTY: I am doing my best to respect the Court. I apologize, I
didn't believe I was disrupting the Court and I maintain that I wasn't disrupting the Court
and that I didn't say a word to Miss Hanni. I simply waved to her.
       {¶25} "There have been conversations by lawyers in the court his morning that
have gone unnoticed. A cell phone went off that has gone unnoticed. But, again, I find
myself apologizing to the Court. I apologize, I don't believe that I am in contempt. I have
respect for the Court and it appears as though –
       {¶26} "THE COURT: That's enough, that's enough.
       {¶27} "MR. TARESHAWTY: Very well.
       {¶28} "THE COURT: The Court finds counsel in direct contempt of this court for
disrupting the proceedings of this court twice, admonished once but disrespected the
Court for a second time. The penalty will be $250. Have a seat."
       {¶29} On September 2, 2010, the court issued a journal entry finding Tareshawty
in direct contempt of court for "disrupting the proceedings of this Court twice, admonished
once but disrupted this Court a second time. Penalty: $250."
                               Direct Contempt Finding
       {¶30} Tareshawty asserts in his first of four assignments of error:
       {¶31} "The trial court erred in finding the appellant guilty of direct, criminal
contempt."
       {¶32} We cannot reverse a finding of contempt by a trial court unless that court
abused its discretion. State ex rel. Ventrone v. Birkel (1981), 65 Ohio St. 2d 10, 11, 417
N.E.2d 1249. An abuse of discretion consists of more than an error of judgment; it
connotes an attitude on the part of the trial court that is unreasonable, unconscionable, or
                                                                                      -4-

arbitrary. State v. Lessin (1993), 67 Ohio St. 3d 487, 494, 620 N.E.2d 72; Rock v. Cabral
(1993), 67 Ohio St. 3d 108, 112, 616 N.E.2d 218.
       {¶33} "Contempt can be categorized as either direct, in the presence of the court,
or indirect, outside the presence of the court." Scarnecchia v. Rebhan, 7th Dist. No. 05
MA 213, 2006-Ohio-7053, at ¶27, citing In re Lands, Lots or Parts of Lots Omitted From
Foreclosure Proceedings-1944 (1946), 146 Ohio St. 589, 595, 67 N.E.2d 433. "The
distinction between civil and criminal contempt is based on the character and purpose of
the contempt sanctions. If sanctions are primarily designed to benefit the complainant
through remedial or coercive means, then the contempt proceeding is civil. Often, civil
contempt is characterized by conditional sanctions, i.e., the contemnor is imprisoned until
he obeys the court order. Criminal contempt, on the other hand, is usually characterized
by an unconditional prison sentence or fine. Its sanctions are punitive in nature, designed
to vindicate the authority of the court." Denovchek v. Board of Trumbull County Com'rs
(1988), 36 Ohio St. 3d 14, 16, 520 N.E.2d 1362 (internal citations omitted).
       {¶34} This is a case of direct criminal contempt. The trial court found Tareshawty
in contempt for his conduct during a court proceeding, and imposed an unconditional
$250 fine, which was punitive rather than coercive.
       {¶35} Direct criminal contempt cases require proof beyond a reasonable doubt.
Brown v. Executive 200, Inc. (1980), 64 Ohio St. 2d 250, 416 N.E.2d 610, at syllabus.
Direct contempt consists of "misbehavior in the presence of or so near the court or judge
as to obstruct the administration of justice." R.C. 2705.01. Further, the Ohio Supreme
Court defined contempt as "conduct which brings the administration of justice into
disrespect, or which tends to embarrass, impede or obstruct a court in the performance of
its functions." Denovchek, supra, at 15, quoting Windham Bank v. Tomaszczyk (1971),
27 Ohio St. 2d 55, 271 N.E.2d 815, at paragraph one of the syllabus. In order to uphold a
contempt finding, "the record must affirmatively show that the conduct constituted an
imminent threat to the administration of justice." State v. Schiewe (1996), 110 Ohio
App.3d 170, 173, 673 N.E.2d 941.
       {¶36} Tareshawty argues that the record creates reasonable doubt that he
obstructed the administration of justice and the record does not support that he intended
                                                                                           -5-

to defy the trial court. He initially questions how the trial court’s first request for him to
stop talking is part of the contempt finding when it was not deemed contemptuous
conduct when it occurred.        However, simply because the trial court did not find
Tareshawty in contempt for the first incident does not mean that it cannot be considered
in the contempt finding. See City of Warren v. Satterlee, 11th Dist. No. 2005-T-0010,
2006-Ohio-1460, at ¶20 ("Contempt may be derived from the offender's disruptive act of
persistently interrupting the court in disregard of the court's warning to stop."). Although
the transcript begins with the second incident, it is clear from the record that the trial court
twice stopped proceedings that day to admonish Tareshawty. We must now consider
whether Tareshawty’s conduct constituted an imminent threat to the administration of
justice.
       {¶37} In State v. Perkins, 154 Ohio App. 3d 631, 2003-Ohio-5092, 798 N.E.2d 646,
the trial court made a direct criminal contempt finding where the defendant, who
appeared before the trial court via video, stated "that's bull[****]" off camera after his case
concluded and during another court proceeding. Id. at 634. The Second District affirmed,
concluding that the defendant’s comment "caused the trial court to temporarily halt those
proceedings to investigate who had made the statement and why the statement had been
made." Id. at 638. The Second District was unpersuaded by Perkins’ argument that he
lacked the intent to obstruct the administration of justice because "'[a] person is presumed
to intend the natural, reasonable and probable consequences of his voluntary acts.'" Id.,
citing State v. Mulligan, 2d Dist. No. 19359, 2003-Ohio-782.
       {¶38} Similarly, in In re Kemper (Jan. 31, 1994), 4th Dist. No. 93CA15, Kemper
was attending a family member’s sentencing hearing and interjected, “what the hell do
you know!” while the victim’s husband was making a statement to the trial court. Id. at 1.
The Fourth District affirmed, explaining that the outburst was made during a court
proceeding and caused the victim’s husband to stop his statement, resulting in the trial
judge stopping the proceeding to find Kemper in contempt and have the bailiff remove
him from the courtroom. Id. at 2.
       {¶39} In contrast, in State v. Drake (1991), 73 Ohio App. 3d 640, 598 N.E.2d 115,
the Eighth District reversed a contempt finding where the defendant directed obscene
                                                                                         -6-

language at the trial judge after sentencing, concluding that the incident occurred as
Drake was being led out of the courtroom after sentencing, and there was no indication in
the record that other proceedings before the trial court had been disrupted. Id. at 642,
644.
       {¶40} The circumstances here are similar to those in Perkins and Kemper and
distinguishable from Drake. Tareshawty disrupted the trial court twice during proceedings
unrelated to his client's hearing. The record reveals that the court had to ask Tareshawty
to stop talking, but then ten minutes later, the trial court stopped proceedings again
because it found that Tareshawty was talking to another attorney across the courtroom.
Although Tareshawty did not disrespect the trial court through a derogatory comment like
the defendant in Perkins, his behavior was still disrespectful to the trial court in that he
apparently continued to talk in open court after the trial court asked him to stop.
Furthermore, the natural and probable consequence of talking during court proceedings is
disrupting the court and thus, Tareshawty's claim that he did not intend to defy the trial
court is meritless.
       {¶41} Tareshawty further argues that the judge placed him in an "untenable
position" where he either had to violate his professional responsibility to his client by not
speaking to him prior to the sentencing hearing or risk a contempt finding, citing Schiewe,
supra. Tareshawty's reliance on Schiewe is misplaced because the circumstances are
fundamentally different. In Schiewe, the Sixth District reversed a contempt finding where
the trial court held that a prosecutor violated a previous order against repetitive and
cumulative testimony during the course of a trial. “[T]he trial court's order prohibiting
'repetitious testimony' placed [the prosecutor] in an untenable position: he either had to
violate his professional responsibility to his client, the state, and present a case which, in
his professional judgment and evaluation, was less than sufficient to sustain its burden of
proof, or violate his duty and responsibility, as an officer of the court, to obey its order
prohibiting 'repetitious testimony.'" Id. at 177. Here, Tareshawty was speaking with his
client while waiting for the sentencing hearing to begin. He could have spoken with his
client before they were in the courtroom together, or he could have asked the trial court
for a few minutes to confer with his client before the sentencing hearing proceeded.
                                                                                          -7-

       {¶42} Finally, Tareshawty asserts that the trial court erred when it took judicial
notice of his prior alleged misconduct. While the trial court did mention that Tareshawty
regularly disrupts proceedings and mentioned a prior incident where he allegedly called
the trial court a derogatory name, the trial court specifically stated it was not relying on
prior incidents. The transcript and journal entry both disclose that the trial court based its
contempt finding upon the two incidents that occurred that day.          For these reasons,
Tareshawty’s first assignment of error is meritless.
                Factual Basis for Contempt Finding in Journal Entry
       {¶43} Tareshawty asserts in his second assignment of error:
       {¶44} "The trial court's finding of direct, criminal contempt must be reversed based
upon the failure of the trial judge to prepare a journal entry or order containing a complete
and clear statement of the facts upon which the contempt conviction was based."
       {¶45} "[T]he general rule in cases of direct contempt is that the trial court's
judgment or order of direct contempt must itself contain a complete and clear statement
of the facts upon which the conviction is based." In re Lodico, 5th Dist. No. 2003-CA-
00446, 2005-Ohio-172, at ¶41, citing Schiewe, supra, at 173; State v. Moll (Jan. 10,
1992), 6th Dist. No. 91WD010; State v. Treon (1963), 91 Ohio Law. Abs. 229, 316, 188
N.E.2d 308.
       {¶46} The trial court's journal entry states: "The Court finds Counsel in direct
contempt of this Court for disrupting the proceedings of this Court twice, admonished
once but disrupted this Court a second time. Penalty: $250."
       {¶47} It is true that this journal entry does not go into great detail regarding the two
incidents which were the basis for the contempt finding. Although the trial court could
have provided more specific detail regarding the nature of Tareshawty's disruptions, this
does not preclude appellate review. The journal entry does not simply conclude that
Tareshawty was in contempt for disrupting the proceedings; rather it specifies that he
disrupted proceedings twice, even after the trial court admonished him after the first
incident.
       {¶48} A review of cases where appellate courts have reversed a contempt finding
based on an insufficient journal entry reveals that those journal entries are devoid of any
                                                                                         -8-

factual basis for the contempt finding, unlike the entry in the instant case. For example, in
In re Summers, 9th Dist. No. 24981, 2010-Ohio-5993, the Ninth District reversed and
remanded a finding of direct criminal contempt because the trial court's order failed to set
forth the facts leading to the contempt finding; it only provided that the appellant "was in
'direct and willful contempt of [the trial court]'" and stated the punishment. Id. at ¶7. See,
also, State v. Milano (Feb. 12, 1976), 8th Dist. No. 34459 ("Atty. J. Milano found in
contempt of court pursuant to R.C. 2705.01. Fine $50 and costs."); White v. Kiraly (Mar.
20, 1975), 8th Dist. No. No. 34085 ("Plaintiff found in contempt of court during course of
proceedings. Plaintiff sentenced to County Jail for a period of 3 days. Upon request of
counsel [ ] court sets the sum of $500.00 as appeal bond on contempt action."). Here,
the trial court's journal entry contains a complete statement of facts. Accordingly,
Tareshawty's second assignment of error is meritless.
                             Summary Finding of Contempt
       {¶49} In his third assignment of error, Tareshawty asserts:
       {¶50} "The appellant was denied due process of law when he was not given a full
hearing, before an impartial judge, prior to the finding of contempt."
       {¶51} Although a trial judge may summarily impose a punishment for direct
contempt, R.C. 2705.01, not every case of direct criminal contempt justifies a summary
sanction without a hearing. Bank One Trust Co., N.A. v. Scherer, 176 Ohio App. 3d 694,
2008-Ohio-2952, 893 N.E.2d 542, at ¶44. "A court may summarily punish a person for
direct contempt as long as two conditions are met: (1) the contumacious act must be
known personally to the court; and (2) the nature of the contempt must establish an
imminent threat to the administration of justice so that immediate punishment is required
to prevent demoralization of the court's authority before the public." State v. Dumas, 7th
Dist. No. 10-MA-50, 2011-Ohio-1003, at ¶45.
       {¶52} Tareshawty's conduct took place in the presence of the court. He argues,
however, that his conduct did not create the need for summary action to immediately
suppress his conduct to restore order to the court proceedings. We disagree; summary
sanction was necessary because Tareshawty continued to disrupt the court proceedings
after having been asked to stop.
                                                                                           -9-

       {¶53} Tareshawty also asserts that the trial judge's references to alleged prior
contemptuous conduct show that the judge was biased against him. Based on these
comments, Tareshawty contends that since Judge Douglas did not act as a neutral and
detached fact-finder, the judgment should be reversed and remanded for an evidentiary
hearing before a different judge. Specifically, he argues that the following comments
demonstrate the court's bias:
       {¶54} "You disrupt this Court when you come in here regularly."
       {¶55} "You have done this continually over the years. You apologized after that
other incident too when you called me a derogatory name. You apologized then too,
didn't you, and this still goes on."
       {¶56} "An accused contemnor has the right to an impartial judge who has not
become personally embroiled in the contempt issue." State v. Daly, 2d Dist. No. 06-CA-
20, 2006-Ohio-6818, at ¶52, citing Offutt v. U.S. (1954), 348 U.S. 11, 13-14, 75 S. Ct. 11.
"In Liteky v. United States (1994), 510 U.S. 540, 555, 114 S. Ct. 1147, 127 L. Ed. 2d 474,
the Supreme Court held that 'opinions formed by the judge on the basis of facts
introduced or events occurring in the course of the current proceedings, or of prior
proceedings, do not constitute a basis for a bias or partiality motion unless they display a
deep-seated favoritism or antagonism that would make fair judgment impossible. Thus,
judicial remarks during the course of a trial that are critical or disapproving of, or even
hostile to, counsel, the parties, or their cases, ordinarily do not support a bias or partiality
challenge.' On the other hand, '[t]hey may do so [support a bias challenge] if they reveal
an opinion that derives from an extrajudicial source; and they will do so if they reveal such
a high degree of favoritism or antagonism as to make fair judgment impossible.'
(Emphasis sic.) Id." State v. Dean (Dean II), 127 Ohio St. 3d 140, 2010-Ohio-5070, 937
N.E.2d 97, at ¶49.
       {¶57} Tareshawty contends that a judge should recuse himself or herself from the
contempt proceedings in cases where the basis for the contempt is a personal attack on
the judge. See In re Lodico, supra, at ¶99. However, the basis for the contempt was not
because of a personal insult to the trial judge; it was for interruptions that were not
directed at the judge. The trial judge's comments refer to a prior incident of a personal
                                                                                           - 10 -

insult and an opinion formed during prior proceedings that Tareshawty regularly disrupts
the court. Thus, the judgment in this case will only be reversed and remanded if Judge
Douglas' comments reveal a degree of bias making "fair judgment impossible." Dean II,
supra, at ¶49.
       {¶58} In State v. Dean (Dean I), 2d Dist. No. 2006CA61, 2006CA63, 2007-Ohio-
1031, a capital murder case, the state filed a certification pursuant to Crim.R. 16(B)(1)(e)
that disclosure of a witness' address might cause her harm, and the defendant requested
a hearing on the certification. Id. at ¶3. After the hearing, defense counsel filed a motion
for the court to disqualify itself, citing State v. Gillard (1988), 40 Ohio St. 3d 226, 533
N.E.2d 272. Id. at ¶5. After the court overruled the motion, defense counsel filed an
application for disqualification with the Ohio Supreme Court, which was denied. Id. at ¶6-
7. The trial court informed defense counsel that it had serious concerns about them
which it would address later on. Id. at ¶8. The attorneys filed a motion to withdraw, which
the court denied. Id. at ¶9. After the trial concluded, the trial court found the attorneys in
direct criminal contempt for manipulating the court into a Crim.R. 16(B)(1)(e) hearing so
that the judge would be disqualified from presiding over the trial. Id. at ¶10.
       {¶59} On appeal, the Second District held that the trial court's comments showed
that it was not an impartial fact-finder notwithstanding its statements it would not prejudge
the issue, and another judge should have conducted an evidentiary hearing:
       {¶60} "In responding to defense counsel's affidavit of disqualification, the trial
court indicated that it felt compelled to respond to the affidavit 'since it appears, in part, to
be a personal attack on my integrity and competence as a Judge.' Later, in its ruling on
the contempt, the trial ruling on the contempt, the trial court found that 'defense counsel
had a dual motive for having this Court removed from the case. * * * Their second motive
stems from a longstanding personal revulsion of the Court, dating back to when this
Judge was an assistant prosecuting attorney.            Accordingly, the Court vehemently
disagrees with Mr. Butz's statement that "This is not a personal attack on the Court."'" Id.
at ¶32-33.
       {¶61} Here, Judge Douglas' remarks regarding the prior derogatory comment do
not reveal such a high degree of animosity as that of the trial judge in Dean I who felt that
                                                                                     - 11 -

the attorneys' conduct was a personal attack on him. The trial judge here was not so
embroiled in the case that he could not act as a neutral fact-finder. Indeed, after the
judge made the comment regarding Tareshawty's earlier insult, he stated that he was
confining his contempt finding to what had occurred in court that day and explained that
"[m]y only comment about those previous incidents was that you apologized before but
you continue to disrespect this Court." Thus, Judge Douglas properly acted as a neutral
and detached fact-finder and his comments do not support a bias challenge. Accordingly,
Tareshawty’s third assignment of error is meritless.
                                    Excessive Fine
       {¶62} Tareshawty asserts in his fourth and final assignment of error:
       {¶63} "The fine of two hundred and fifty dollars ($250.00) imposed upon the
appellant was excessive and constituted an abuse of discretion."
       {¶64} "An appellate court will not reverse the punishment imposed by the trial
court in a direct contempt absent a showing of abuse of discretion." In re Kafantaris, 7th
Dist. No. 07-CO-28, 2009-Ohio-4814, at ¶46, citing State v. Kilbane (1980), 61 Ohio St. 2d
201, 207, 400 N.E.2d 386.
       {¶65} In cases of direct contempt, the limits placed by R.C. Chapter 2705 on
sanctions for indirect contempt do not apply. Kilbane at 204. Rather, "courts are not
limited by legislation but have the power to impose a penalty reasonably commensurate
with the gravity of the offense." Id. at paragraph one of the syllabus. However, this court
has found that these limits can be used as a "guide" for reasonable sanctions for direct
contempt. Dumas, supra, at ¶52. For a first offense of indirect contempt, a court may
fine the contemnor not more than $250 and impose a jail sentence of not more than thirty
days. R.C. 2705.05(A)(1).
       {¶66} The trial court fined Tareshawty $250, which is the maximum fine allowed
for indirect contempt. However, he did not receive any jail time, so his punishment would
not be the maximum sanction allowed for indirect contempt. Thus, the $250 fine is a
reasonable punishment since it does not exceed the limit for indirect contempt sanctions.
       {¶67} In Satterlee, supra, an attorney repeatedly interrupted the court despite
numerous warnings to stop, which impeded the court's ability to reschedule a trial. Id. at
                                                                                        - 12 -

¶6. The trial court found the attorney in direct contempt and imposed a three-day jail
sentence and fine of $500. Id at ¶7. The Eleventh District affirmed the contempt finding
but found that the jail sentence was excessive for the attorney's conduct and a fine alone
would be sufficient punishment; however, since the attorney had already served the
sentence, the court noted that the issue was not before it. Id. at ¶22-23.
       {¶68} Upon review of Tareshawty's conduct, the $250 fine was reasonably
commensurate to his offense. Tareshawty's conduct was similar in nature to that of the
attorney in Satterlee, but less of an interruption since he only interrupted the court twice
and was admonished once, in comparison to the repeated interruptions and numerous
warnings in Satterlee. Accordingly, Tareshawty’s fourth assignment of error is meritless.
       {¶69} In conclusion, the trial court did not abuse its discretion in finding
Tareshawty in direct contempt for interrupting the court twice, even after being warned to
stop; this necessitated a summary sanction to prevent continued disruptions and vindicate
the trial court’s authority. The trial judge’s comments do not show such a high degree of
animosity, and the $250 fine was not an abuse of discretion. Finally, the journal entry
contains a sufficient factual basis for the contempt finding. Accordingly, the judgment of
the trial court is affirmed.
Waite, P.J., concurs.
Vukovich, J., dissents with dissenting opinion.

VUKOVICH, J., dissenting:

       {¶70} It is well settled that a trial court judge is entitled to a presumption that its
findings of fact are correct. See, e.g., International Merchandising Corp. v. Mearns
(1989), 63 Ohio App. 3d 32. However, when a judge finds that a person has been guilty of
direct criminal contempt of court, that guilt must appear affirmatively in the record. 17
Ohio Jurisprudence 3d (2001) 324, Contempt, Section 60.
       {¶71} Here, a lawyer is in municipal court waiting for his case to be called. The
judge apparently admonished the lawyer for talking to his client (a prisoner awaiting a
sentencing hearing). Approximately ten minutes later, the lawyer either talked to another
lawyer or merely waved to another lawyer in the courtroom. For this, he was found to be
                                                                                       - 13 -

in direct contempt of court.
       {¶72} From the dialogue between the judge and the lawyer, the judge was given
the respect and courtesy due to his position. Repeatedly, appellant referred to “Your
Honor,” apologized, and denied he spoke to anyone else after being admonished for
talking to his client. “* * * I apologize, I didn’t believe I was disrupting the Court and I
maintain that I wasn’t disrupting the Court and that I didn’t say a word to Miss Hanni. I
simply waved to her.” (Tr. p. 5, l. 17-20).
       {¶73} Moreover, it appears from the record that the Judge and the appellant had a
history.
       {¶74} “The Court: You have done this continually over the years. You apologized
after that other incident too when you called me a derogatory name. You apologized then
too, didn’t you, and this still goes on.
       {¶75} “Mr. Tareshawty: That was a grievance which was dismissed, Your Honor.
For the record, I never called anybody anything. I never used a derogatory word to you,
Your Honor. I have complete respect for you.” (Tr. p. 5, l. 1-10).
       {¶76} I also have a great respect for the trial court judge. But in this instance, and
solely from the facts set forth in the record, I must conclude that appellant’s alleged
contemptuous conduct does not affirmatively appear in the record. Accordingly, I would
hold that the trial court abused its discretion in finding appellant in contempt and sustain
appellant’s first assignment of error.